    Case 2:21-cv-00316 Document 40 Filed 06/17/21 Page 1 of 2 PageID #: 443




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON

B.P.J., by her next friend and mother,
HEATHER JACKSON,

        Plaintiff,
                                                      Civil Action No. 2:21-cv-00316
        vs.                                           Hon. Joseph R. Goodwin

WEST VIRGINIA STATE BOARD OF
EDUCATION; HARRISON COUNTY BOARD
OF EDUCATION; WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION; W. CLAYTON BURCH in his
official capacity as State Superintendent; and,
DORA STUTLER in her official capacity as
Harrison County Superintendent,

        Defendants.



 STATE OF WEST VIRGINIA’S UNOPPOSED MOTION TO INTERVENE AND FOR
                   PROPOSED RESPONSE DEADLINE

       The State of West Virginia, by its Attorney General, (the “State”) respectfully moves to

intervene to defend the constitutionality of the state statute challenged in this case and for the Court

to set June 25, 2021, as the deadline for the State to respond to Plaintiff’s Motion for Preliminary

Injunction, with a reply deadline for Plaintiff of July 2, 2021. The reasons for granting the motion

are set forth in the State’s accompanying memorandum of law, which is incorporated by reference.

See Fed. R. Civ. P. 24. The State seeks to intervene for sole and limited purpose of defending the

challenge statute and does not waive its right to sovereign immunity.



                                               Respectfully submitted,

                                               THE STATE OF WEST VIRGINIA,
Case 2:21-cv-00316 Document 40 Filed 06/17/21 Page 2 of 2 PageID #: 444




                                PATRICK MORRISEY
                                ATTORNEY GENERAL OF WEST VIRGINIA

                                /s/ Curtis R. A. Capehart
                                Douglas P. Buffington, II (WV Bar # 8157)
                                  Chief Deputy Attorney General
                                Curtis R. A. Capehart (WV Bar # 9876)
                                  Deputy Attorney General
                                Jessica A. Lee (WV Bar # 13751)
                                  Assistant Solicitor General
                                State Capitol Complex
                                Building 1, Room E-26
                                Charleston, WV 25305-0220
                                Email: Curtis.R.A.Capehart@wvago.gov
                                Telephone: (304) 558-2021
                                Facsimile: (304) 558-0140




                                   2
